Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the door mirror of independent claim 1.  The prior art is particularly deficient regarding a mirror housing that is provided in a side portion of a vehicle body; a camera unit that is accommodated inside the mirror housing and captures an image of a rear side in a traveling direction of the vehicle body; a cut filter that reduces a quantity of light incident on the camera unit; and a heater that is provided on a surface of the cut filter on the camera unit side and is capable of heating the cut filter, wherein the camera unit is disposed such that a central axis intersects a surface direction of the cut filter, wherein the camera unit and the heater are disposed adjacent to each other., wherein an opening portion is formed in the mirror housing toward the rear side in the traveling direction of the vehicle body, wherein the mirror housing includes a frame body which is fitted into a circumferential edge of the opening portion of the mirror housing and into which the cut filter is fitted, and wherein the opening portion is blocked by the cut filter and the frame body.  Claims 2-6 and 8-15 are dependent upon claim 1, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482